Citation Nr: 1759443	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-13 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to a rating in excess of 10 percent for residuals of sprain, left big toe and degenerative changes of the left foot.

4.  Entitlement to a rating in excess of 10 percent for residuals of a fracture, right big toe with degenerative joint disease of the foot.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant's attorney provided argument 


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 (PTSD/TDIU) and April 2013 (feet) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2016, the Veteran testified at a hearing in front of a Decision Review Officer (DRO) at the RO.  In May 2017, the Veteran's attorney presented arguments at a Board hearing before the undersigned Veterans Law Judge (VLJ).  The Veteran did not attend this hearing.  Transcripts of these hearings are associated with the claims file.  

A review of the evidence reflects that the issue of a TDIU has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record. 

In light of evidence associated with the Veteran's claims file during the appeal period, the Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and considered to be part of the Veteran's appeal for increased ratings for his service-connected disabilities, as is reflected on the title page of this decision.

The issues of entitlement to a rating in excess of 10 percent for residuals of sprain, left big toe and degenerative changes of the left foot and entitlement to a rating in excess of 10 percent for residuals of a fracture, right big toe with degenerative joint disease of the foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD has resulted in occupational and social deficiencies in most areas. 

2.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent rating, but no higher, for PTSD have been met for the entirety of the appeal period.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has referenced no such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, VA examination reports, and private examination reports.  Additionally, although the Veteran did not attend his BVA hearing, his attorney provided information regarding his claims. 

Next, the Veteran was afforded a VA examination for his PTSD in May 2011.  A Disability Benefits Questionnaire (DBQ) was completed by his private treating practitioner in January 2016.  The duty to assist does not require that a claim be remanded solely because of the passage of time as an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the most recent examinations.  The Veteran's attorney even indicated at the May 2017 BVA hearing that it was unclear if the Veteran would report to an additional VA examination for his PTSD.  The Board finds the examinations already of record to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiners personally interviewed and examined the Veteran (including eliciting a history from him), and provided the information necessary to evaluate his disability under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating-PTSD

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Entitlement to service connection for PTSD was granted in a July 2011 rating decision.  An evaluation of 10 percent, effective August 19, 2010 was assigned.  Then, by a January 2014 rating decision, the RO increased the Veteran's disability rating to 50 percent, effective August 19, 2010.

The Veteran's PTSD has been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  Based on a review of the record, the Board finds that a 70 percent rating for his PTSD is warranted for the entirety of the appeal period.

Under this diagnostic code, a 50 percent rating is warranted when there is occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited.  Rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-5).  38 C.F.R. § 4.130 (2017). 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, during the pendency of this claim, effective August 4, 2014, the DSM-IV was superseded by a new fifth edition that significantly changed diagnostic metrics for mental illnesses. In pertinent part, the DSM-5 eliminated the GAF scores used in the DSM-IV.  It was recommended that the GAF be dropped from DSM-5 for several reasons, including its lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  However, as the current claim was received prior to August 4, 2014, the GAF scores will be considered in accordance with DSM-IV to the extent GAF scores are offered. 

GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  

A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A review of the evidence reflects that a rating of 70 percent is warranted throughout the appeal period.   

At a May 2011 VA examination the VA examiner noted a depressed mood, anxiety and chronic sleep impairment.  The VA examiner noted impaired judgment and disturbances of the Veteran's motivation and mood.  Suicidal ideation was also noted.  The VA examiner indicated that there was not gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation in time or place, or memory loss for names of close relatives, own occupation or own name.  A GAF score of 55 was noted. 

At an August 2011 private Mental Status Examination, the examiner noted the Veteran's past reports of suicidal ideation.  The Veteran reported that he cannot really get out of bed most days.  The Veteran reported that he has anger problems and stated that he is irritable and impatient and has felt like harming other people and has assaulted other people in various fights.  He reported that he had no plans to harm anyone at the time of examination.  He was noted to be well oriented as to time, place and person.  A GAF score of 50, reflective of serious symptoms, was assigned.  

The Veteran also underwent a private psychological examination in December 2015.  A mental status examination at that time noted concentration was fair and attention span was short.  His speech patterns were noted to be coherent but hesitant, uncertain, digressive and circumstantial.  His ability to abstract was noted to be mildly impaired and his affect was described as normal.  The Veteran reported some emotional lability with temper outbursts.  He reported that he started feeling like killing himself in 1975 and he did not know if he would really do it in the future.  The Veteran denied any paranoid ideation, hallucinations or other symptoms of a mental disorder.  He was oriented to time, place and person.  The examiner noted him to have moderate symptoms of PTSD. 

In a January 2016 Disability Benefits Questionnaire (DBQ), it was noted that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  It was noted that his symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and circumstantial, circumlocutory or stereotyped speech.

Following a review of the evidence, to include the statements of the Veteran's attorney at his BVA hearing, the Board finds that the Veteran's PTSD has been most consistent with a 70 percent disability rating, not the 50 percent disability rating currently assigned.  Although some treatment records appear to reflect milder psychiatric symptomatology, the majority of the treatment records are more consistent with a 70 percent disability rating.  Accordingly, and based on these findings, the Board finds that a 70 percent rating is warranted, throughout the period on appeal. 

Nevertheless, the Board finds that a rating in excess of 70 percent is not warranted for any period during the pendency of the claim, as the Veteran's symptomatology does not manifest as total occupational and social impairment, due to such symptoms as (for example only): gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Veteran's reported social functioning has been fairly consistent throughout the period on appeal, with social isolation and some interaction.  Thus, while limited, he was still able to continue relationships with some people.  Although he experienced unemployment during the appeal period, a rating of 100 percent is only warranted for both total social and total occupational impairment due to his PTSD.  The Board concludes the criteria for a 100 percent rating for PTSD have not been met at any point during the period on appeal. 38 C.F.R. § 4.130, DC 9411.  His own reports at various evaluations regarding how his PTSD impacts him, overall, would provide additional evidence against this claim, clearly indicating the level of symptomatology cited within the 100 percent rating have not been met in this case. 

In summary, while the Veteran is significantly socially limited by his service-connected PTSD, the evidence during the period on appeal fails to show that this impairment is "total" so as to warrant a 100 percent rating.  Based on the foregoing discussion, the Board finds that Veteran's PTSD more nearly approximates the rating criteria for 70 percent rating during the entire period on appeal.  

In reaching its decision, the Board has considered the benefit of the doubt rule.  However, the preponderance of the evidence reflects that the Veteran's symptomatology more closely approximates that contemplated by a 70 percent evaluation.  Therefore, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2017).  As the Veteran has now been granted a 70 percent disability rating for his service-connected PTSD, for the entire period on appeal, in the Board's decision above, the Veteran's ratings for his service-connected disabilities now meet the threshold schedular criteria for consideration of a TDIU.  38 C.F.R. § 4.16(a).

Evidence of record reflects that the Veteran last engaged in substantially gainful employment in June 2009.  See VA Form 21-8940.  The evidence reflects that the Veteran suffers from service-connected posttraumatic stress disorder (PTSD), residuals of sprain, left big toe and degenerative changes of the left foot, and residuals of a fracture, right big toe with degenerative joint disease of the foot.

The Board has reviewed a February 2013 VA Form 21-4192 from the Veteran's last employer.  It noted that the Veteran had last worked as heavy equipment operator in June 2009.  The reason given for the termination of the Veteran's employment was an injury in the military.  It was noted that the Veteran was unable to operate heavy equipment adequately to sustain employment.  At a March 2013 VA examination for his feet it was noted that his service-connected disabilities of the feet impacted his ability to work.  The VA examiner noted that his bilateral foot disability would not impact the ability to work with sedentary or sitting down jobs, however it was noted that the Veteran did not currently have computer skills.  It was further noted that he could not tolerate a job that requires use of his feet to operate machinery as that requires pushing on the feet pedals or jobs that require prolonged standing and walking.  Records additionally reflect the Veteran is in receipt of Social Security Administration (SSA) disability benefits, in part, due to his psychiatric disability. 

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities are sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level.

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.



ORDER

A 70 percent rating, but no more, for PTSD, throughout the period on appeal, is granted.

Entitlement to a TDIU is granted.


REMAND

Further evidentiary development is required prior to review of the remaining issues on appeal.

Increased Ratings for Bilateral Big Toes and Feet-  The Veteran was last afforded a VA examination of his residuals of sprain, left big toe and degenerative changes of the left foot and residuals of a fracture, right big toe with degenerative joint disease of the foot in March 2013.  The evidence of record indicates that his disabilities may have worsened since his last VA examination.  See November 2015 Private Treatment Records.  The Board finds that he should be afforded a new examination of his right and left feet in order to determine the current nature and severity of these service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The new VA examinations provided to the Veteran must include testing in active motion, passive motion, weight-bearing, and nonweight-bearing.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected residuals of sprain, left big toe and degenerative changes of the left foot and residuals of a fracture, right big toe with degenerative joint disease of the foot. 

The Veteran's claims file should be provided to the examiner. The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed. 

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination of his feet should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the right and left feet cannot be tested on "weight-bearing," the examiner must specifically indicate that such testing cannot be done.

The examiner must also discuss the functional effects of each identified disability.

The examiner should also provide well-reasoned opinions concerning:

* Is there a moderately severe or severe foot injury of the right foot?

* Is there a moderately severe or severe foot injury of the left foot? 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


